Third District Court of Appeal
                                State of Florida

                        Opinion filed January 12, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-2280
                        Lower Tribunal No. 21-15370
                           ________________


                Southeast Enterprise Holdings, LLC,
                                  Petitioner,

                                      vs.

                               Marquel, Inc.,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

       Anthony Lawhon, P.A., and Anthony M. Lawhon (Naples), for
petitioner.

     Lorium Law, and Shay B. Cohen, and Craig A. Pugatch (Fort
Lauderdale), for respondent.


Before SCALES, MILLER, and BOKOR, JJ.

     MILLER, J.
      Petitioner, Southeast Enterprise Holdings, LLC, seeks certiorari relief

from an order overruling certain objections to a third-party subpoena issued

by respondent, Marquel, Inc. Southeast contends the documents subject to

disclosure are overbroad and irrelevant. It is well-settled that overbreadth

and irrelevance alone are not bases on which certiorari jurisdiction should

be granted. See Bd. of Trs. of Internal Improvement Tr. Fund v. Am. Educ.

Enters., LLC, 99 So. 3d 450, 456 (Fla. 2012) (“This Court and other district

courts of appeal have restated with frequency that overbreadth is not

sufficient, nor is it a basis, for certiorari relief.”); Nucci v. Target Corp., 162

So. 3d 146, 151 (Fla. 4th DCA 2015) (citation omitted) (“Overbreadth of

discovery alone is not a basis for certiorari jurisdiction. Similarly, mere

irrelevance is not enough to justify certiorari relief.”). And here, Southeast

has failed to demonstrate the documents subject to subpoena are privileged,

confidential, or otherwise protected from disclosure.         Consequently, the

record does not support the contention that the ruling by the trial court will

inflict harm irremediable on plenary appeal, and certiorari does not lie. See

Moore v. State, 135 So. 3d 462, 463 (Fla. 5th DCA 2014).

      Writ dismissed.




                                        2